Case: 4:15-cr-00404-HEA-NAB Doc. #: 1878 Filed: 10/20/18 Page: 1 of 2 PageID #:
                                    8030


                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION


UNITED STATES OF AMERIA,                    )
                                            )
                      Plaintiff,            )
                                            )
              v.                            )      No. S4-4:15CR00404 HEA (NAB)
                                            )
VIRGIL SIMS,                                )
                                            )
                      Defendant.            )


   GOVERNMENT'S MOTION FOR AN EXTENSION OF TIME TO RESPOND TO
               DEFENDANT SIMS' PRE-TRIAL MOTIONS

       COMES NOW the United States of America, by and through its attorneys, Jeffrey B.

Jensen, United States Attorney for the Eastern District of Missouri, and Michael A. Reilly and

Thomas S. Rea, Assistant United States Attorneys for said District, and respectfully requests a

thirty-day extension of time to respond to Defendant Virgil Sims' pre-trial motions [Doc ##1778,

1779, 1780, 1781, 1782, 1783, 1784 and 1785]. The Government, in support of its motion, states

as follows:

       The Government's response to defendant Sims' eight complex pre-trial motions are

currently due on October 21, 2018. Due to the complex nature of this case and the complexity of

the issues raised by defendant's numerous motions, considered with the undersigned counsels'

pending docket commitments, the United States respectfully requests an extension of thirty days,

to November 21, 2018, to respond said motions.
Case: 4:15-cr-00404-HEA-NAB Doc. #: 1878 Filed: 10/20/18 Page: 2 of 2 PageID #:
                                    8031


WHEREFORE, the Government respectfully requests a thirty-day extension up to and including

November 21, 2018, to file its response to defendant Sims' pre-trial motions.

                                                    Respectfully submitted,

                                                    JEFFREY B. JENSEN
                                                    United States Attorney


                                                     s/ Michael A. Reilly
                                                    MICHAEL A. REILLY, #43908MO
                                                    THOMAS S. REA, #53245MO
                                                    Assistant United States Attorneys
                                                    111 South 10th Street, 20th Floor
                                                    St. Louis, MO 63102
                                                    (314) 539-2200




                                CERTIFICATE OF SERVICE

       I hereby certify that on October 20, 2018, the foregoing was filed electronically with the
Clerk of the Court to be served by operation of the Court's electronic filing system upon the
following:

               Attorney(s) of Record for defendant Sims.


                                                    s/ Michael A. Reilly
                                                    MICHAEL A. REILLY, #43908MO
                                                    THOMAS S. REA, #53245MO
                                                    Assistant United States Attorneys
